Citation Nr: 0628074	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for osteoarthritis of 
the lumbosacral spine, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDING OF FACT

Manifestations of the veteran's osteoarthritis of the 
lumbosacral spine include forward flexion that is limited to 
35 degrees with pain, spasms, tenderness, and local guarding.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
service-connected osteoarthritis of the lumbosacral spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5285, 5286, 
5289, 5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 - 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the initial adjudication of the 
claim, VA notified the veteran by a letter dated in August 
2001 that VA would help the veteran obtain such things as 
medical records, employment records, or records from other 
federal agencies.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disability, or 
to provide a properly executed release so that VA could 
request the records for him.  

The August 2001 letter implicitly notified the veteran of the 
need to submit any pertinent evidence in his possession, as 
it advised the veteran to submit information describing 
additional evidence or the evidence itself.  This letter also 
informed the veteran of the types of information he should 
submit to establish entitlement to an increased rating.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was notified that the effective date for payment 
purposes will be determined based on when VA receives the 
claim and when the evidence that establishes the basis for 
the disability rating was submitted.  See id.  The Board 
therefore finds VA has satisfied the duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(d).  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  The record 
contains the veteran's service medical records (SMRs), VA 
Medical Center (VAMC) treatment records, private medical 
records, and VA examination reports from September 2001, 
November 2003, and March 2005.  According to an April 2005 
expedited action letter, the veteran has no further evidence 
to submit.  Therefore, the Board finds VA has satisfied the 
duty to assist in obtaining evidence.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2005).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).  When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20 (2005).  

To evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, only the former criteria may be applied for 
the period preceding the effective date of the revised 
criteria.  See VAOPGCPREC 3-2000 (April 10, 2000).  
	
In the present case, the diagnostic codes pertinent to rating 
spine disabilities were amended while the veteran's appeal 
was pending.  In a statement of the case issued in January 
2004, the RO informed the veteran of the revised criteria for 
rating diseases and injuries of the spine, including 
lumbosacral strain and degenerative arthritis of the spine, 
and considered his claim for an increased evaluation pursuant 
to these criteria.

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was evaluated under Diagnostic Code 5292 as 
follows: slight limitation of motion was assigned a 10 
percent rating; moderate limitation of motion was assigned a 
20 percent rating; and severe limitation was assigned a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292. 

Prior to September 26, 2003, lumbosacral strain was evaluated 
under Diagnostic Code 5295 as follows: a noncompensable 
rating was assigned for only slight subjective symptoms; a 10 
percent rating was assigned for lumbosacral strain with 
characteristic pain on motion; a 20 percent rating was 
assigned for muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position; a 40 
percent rating was assigned for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295. 

Effective September 26, 2003, all diseases and injuries of 
the spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome is to be rated under either the general rating 
formula or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. §4.25. 38 C.F.R. §4.71 (a), 
Diagnostic Codes 5235-5243.  The new criteria apply with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

The general rating formula for diseases and injuries to the 
spine provides for assignment of a 20 percent rating where 
forward flexion of the spine is greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or, muscle spasm or guarding is severe enough to result in 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
requires forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent schedular evaluation is warranted when there is 
unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral function are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion provided for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2).

Also for compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire thoracic 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
Difficulty walking because of limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respirations; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or difficult subluxation 
or dislocation; or neurological symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
always represents favorable ankylosis. 38 C.F.R. §4.71 (a), 
Diagnostic Codes 5235-5243, Note (5) (2005).

The veteran currently has a 40 percent disability rating for 
osteoarthritis of the lumbosacral spine pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5292.  The hyphenated 
diagnostic code in this case indicates that the veteran's 
traumatic arthritis under Diagnostic Code 5010 is the 
service-connected disorder, and it is rated in accordance 
with Diagnostic Code 5292 for severe limitation of motion of 
the lumbosacral spine without demonstrable deformity of the 
vertebral body.  

The veteran is entitled to be rated under the diagnostic code 
that allows the highest possible evaluation for the clinical 
findings shown on objective examination. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the 
veteran's current 40 percent rating is the maximum benefit 
allowed under both Diagnostic Code 5292, under which he is 
currently rated, and Diagnostic Code 5295, under which his 
disability has been categorized in the past.  Therefore, in 
order for the veteran to receive a higher rating, he will 
have to demonstrate entitlement pursuant to either the new 
rating criteria or to an alternative rating under the old 
criteria.

Evidence offered in the VA examination reports demonstrates 
that the veteran's disability does not exceed the 40 percent 
rating criteria of the current general rating criteria for 
diseases and injuries of the spine.  Under these ratings, the 
veteran would have to demonstrate unfavorable ankylosis of 
the entire spine or the entire thoracolumbar spine in order 
to warrant a higher disability rating under the new rating 
criteria.  

At the September 2001 VA examination, the examiner noted 
forward bending to 20 degrees.  In November 2003, the VA 
examiner recorded forward flexion to 80 degrees.  The March 
2005 VA examiner noted flexion to 45 degrees.  All three 
examiners observed spasms, tenderness, or localized guarding 
as objective evidence of painful motion.  The September 2001 
examiner diagnosed lumbar strain, mechanical chronic low back 
pain, and osteoarthritis.  The November 2003 examiner 
diagnosed several conditions of the lumbar spine, including 
lumbosacral sprain.  The March 2005 examiner diagnosed 
degenerative arthritis of the lumbar spine.  No examiner 
noted the entire spine or the thoracolumbar spine to be fixed 
in flexion or extension, nor did any examiner note any of 
manifestations mentioned above.  The November 2003 examiner 
specifically noted there was no difficulty in vision, no 
difficulty in opening the mouth or chewing, and no dysphagia 
or dyspnea.  The March 2005 examiner reported no bowel or 
bladder difficulty.  Therefore, the veteran does not qualify 
for a more favorable rating under the current criteria of 
Diagnostic Code 5237, for lumbosacral strain, or Diagnostic 
Code 5242, for degenerative arthritis of the spine.

The Board has also considered whether any neurologic 
components of the veteran's disability could be assigned 
separate evaluations without violating the rule against 
pyramiding.  See 38 C.F.R. §4.71 (a), Note (1) (2005).  
According to the November 2003 examination report, the 
veteran reported symptoms of numbness and tingling in both 
thighs.  Neurologically, however, the sensory examination was 
essentially negative to pinprick, and motor and reflex 
examinations were normal.  The September 2001 examiner 
expressly noted no finding of neurological abnormality, and 
the March 2005 examiner reported finding no reflex, sensory, 
or motor defects.  Given these findings, the Board finds that 
there is no actual neurological impairment associated with 
the veteran's service-connected lumbar spine disability that 
warrants a separate disability rating.  

Because Diagnostic Codes 5235 through 5243 all use the same 
criteria under the general rating formula for diseases and 
injuries of the spine, utilization of a different rating code 
will produce the same results.  The veteran does not qualify 
for the alternative rating criteria based on incapacitating 
episodes of Diagnostic Code 5243, as the November 2003 VA 
examiner expressly noted observing no intervertebral disc 
syndrome.  Subsequent medical records do not indicate the 
presence of intervertebral disc syndrome following this 
examination.  Therefore, the new rating criteria do not 
justify a higher rating for the veteran's spinal disability.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Here, the only evidence of a 
Deluca factor appears in the March 2005 examination report in 
which it is stated that repeated motion causes an increase in 
pain and a decrease in forward flexion of 10 degrees, 
reducing forward flexion to 35 degrees.  Even considering 
limited pain on movement, however, the veteran's disability 
does not become severe enough to warrant a higher rating 
under the current rating criteria.  

Of the additional diagnostic codes under the previous 
criteria, only Diagnostic Codes 5285 (residuals of vertebra 
fracture), 5286 (complete ankylosis of the spine), 5289 
(ankylosis of the lumbar spine), and 5293 (intervertebral 
disc syndrome) can provide a rating higher than 40 percent.  
The competent evidence of record, however, contains no 
evidence of any of these conditions.  The November 2003 VA 
examination explicitly notes no findings of vertebral 
fracture and intervertebral disc syndrome, and ankylosis is 
not mentioned in any of the medical records.  Therefore, the 
veteran does not qualify for a rating higher than 40 percent 
under the old schedule.  In addition, Deluca need not be 
considered in terms of the old criteria, as the veteran is 
currently in receipt of the maximum schedular evaluation for 
range of motion under Diagnostic Code 5292.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

 In summary, the evidence establishes arthritis and 
limitation of motion of the lumbar spine consistent with the 
currently assigned 40 percent rating, and a higher rating is 
not warranted, even after considering the pertinent 
regulatory changes in the rating criteria.   The 
preponderance of the evidence is against an increased 
evaluation for the veteran's osteoarthritis of the 
lumbosacral spine, and the claim is denied.  



ORDER

Entitlement to an increased evaluation for osteoarthritis of 
the lumbosacral spine, currently evaluated as 40 percent 
disabling, is denied.

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


